304 S.W.3d 805 (2010)
Joshua KELLY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70550.
Missouri Court of Appeals, Western District.
March 16, 2010.
Ellen H. Flottman, Columbia, MO, for Appellant.
Chris Koster and Shaun J. Mackelprang, Jefferson City, MO, for Respondent
Before JAMES EDWARD WELSH, P.J., MARK D. PFEIFFER, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Joshua Kelly appeals the circuit court's judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).